DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Raja et al. (US 2013/0318228 A1), hereinafter referred to as D1, in view of Johnsen et al. (US 2021/0152477 A1), hereinafter referred to as D2.
Regarding claims 1, D1 discloses fabric distributed resource scheduling, which comprises:
a host device comprising a processor coupled to memory, the host device being configured (Referring to Figures 1 and 2, host device.):
to obtain a network congestion notification from a portion of a network that is utilized by the host device for submitting input-output operations to a storage system, the network congestion notification comprising an indication that the portion of the network is experiencing network congestion (Referring to Figures 1, 2, 6, and 7, monitor I/O (input/output) load to 
to identify a first path of a plurality of paths as a path that utilizes the portion of the network (Referring to Figures 1, 2, 6, and 7, On determining that the monitored I/O load represents congestion on at least one of the storage paths at 706 (identify a first path of plurality of paths), one or more topology changes are identified at 708. Example topology changes include, but are not limited to, migrating data from one logical storage device to another logical storage device, migrating a datastore from a first host in the plurality of hosts 514 to a second host in the plurality of hosts 514, and re-mapping logical storage devices to controllers.  See paragraphs 0066-0068.); and 
to submit an input-output operation to the storage system along a second path of the plurality of paths instead of the first path based at least in part on the adjustment of the first path (Referring to Figures 1, 2, 6, and 7, On determining that the monitored I/O load represents congestion on at least one of the storage paths at 706 (identify a first path of plurality of paths), one or more topology changes are identified at 708. Example topology changes include, but are not limited to, migrating data from one logical storage device to another logical storage device (submit an I/O operation to the storage system along a second path of the plurality of paths in at least of the first path based at least in part on the adjusted dispatch weight of the first path), migrating a datastore from a first host in the plurality of hosts 514 to a second host in the plurality of hosts 514, and re-mapping logical storage devices to controllers.  See paragraphs 0066-0068.)
D1 does not dsiclsoe to adjust a dispatch weight of the first path based at least in part on the network congestion notification and wherein the dispatch weight of the first path is adjusted based in part on network congestion information obtained in association with the network congestion notification.
D2 teaches the ingress packet 3690, while traversing the network, can experience congestion at any stage of its path, and the packet can be marked by the switches upon detecting such congestion at any of the stages. In addition to marking the packet as having experienced congestion, the switch doing the marking can additionally indicate the stage at which the packet experienced congestion. Upon arriving at the destination node, e.g., VM1 3650, VM1 can send (e.g., automatically) a response packet via an explicit feedback message 3691 that can indicate to the sending node that the packet experienced congestion (congestion notification message), and at which stage(s) the packet experienced congestion. The ingress packet can comprise a bit field that is updated to indicate where the packet experienced congestion, and the explicit feedback message can mirror/represent this bit field in informing the sender node of such congestion. Each switch port represents a stage in the total subnet. As such, each packet sent in the subnet can traverse a maximum number of stages. In order to identify where congestion was detected (could be at multiple places), the congestion marking (e.g., CE flag) is extended from a mere binary flag (congestion experienced) to a bit-field comprising multiple bits. Each bit of the bit-field can then be associated with a stage number, which can be assigned to each switch port. For example, in a three-stage fat-tree, the maximum number of stages would be three. When a system has a path from A to B, and routing is known, then each end node can determine through which switch port a packet traversed at any given stage of the path. By doing so, each end node can determine at which distinct switch ports a packet experienced congestion by correlating the routing with a received congestion message. The system can provide congestion feedback coming back indicating which stage at which congestion is detected, and then if end node have congestion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the congestion notification and throttling of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce signaling associated with congestion notification and improve system throughput by targeting specific network nodes experiencing congestion without impacting the entire transmission path.

Regarding claims 2, 9, and 16, the primary reference further teaches to determine that only paths which utilize the portion of the network are available for the submission of input-output operations to the storage array; and to submit only input-output operations that have a higher priority than a threshold priority level along the paths which utilize the portion of the network based at least in part on the network congestion notification (Note, the claim does not link the first limitation to the second limitation; therefore, the claim steps are evaluated and interpreted individually.  Referring to Figures 6 and 7, perform path selection and determine if storage path found for all hosts (determine that only paths which utilize the portion of the network are available) and adaptive path selection policy computes periodic path priority based on service time and recent throughout to assign higher priorities to paths that recently delivered higher throughput or better performance. Such policies assign weights to various paths (instead of strict priorities) and send I/O requests proportional to the assigned weights (equivalent to higher priority than a threshold priority level along the paths which utilize the portion of network). Such policies are operable with highly dynamic workloads or with paths with very different performance or hop-counts.  See paragraphs 0038-0042 and 0058-0068.)

	Regarding claims 3, 10, and 17, the primary reference further teaches the network congestion information comprises an indication of an amount of network congestion that the portion of the network is experiencing (Referring to Figures 1, 2, 6, and 7, monitor I/O (input/output) load to determine congestion on at least one of the storage paths, the determination equivalent to a network congestion notification/information indicating an amount of network congestion that the portion of the network is experiencing, the amount is interpreted as the amount that arises to a level of congestion.  See paragraphs 0066-0068.); and an amount that the dispatch weight of the first path is adjusted is determined based at least in part on the indication of the amount of network congestion that the portion of the network is experiencing (Referring to Figure 6, when monitoring topology and I/O loads, such as congestion, and adjusting edge .)

	Regarding claims 4, 11, and 18, D1 the primary reference further teaches adjusting the dispatch weight of the first path comprises adjusting the dispatch weight of the first path from a first value to a second value (Referring to Figure 6, when monitoring topology and I/O loads, such as congestion, and adjusting edge weights (dispatch weight), the adjustment based on the congestion determination.  See paragraphs 0058-0065.); and the host device is further configured: to set the first path to a congested state based at least in part on the network congestion information (Referring to Figures 6 and 7, congestions determination.  See paragraphs 0058-0068); to test the first path for congestion based at least in part on the first path being set to the congested state (Referring to Figure 6, determine I/O load for each storage path 608.); to determine based at least in part on the testing that the first path is not congested (Referring to Figure 6, determine I/O load for each storage path 608, comprising congested and non-congested paths); to set the first path to an active state based at least in part on the determination that the first path is not congested (Referring to Figure 6, select a storage path for each host 616, only selecting capable paths (active).); and to adjust the dispatch weight of the first path from the second value to the first value based at least in part on the first path being set to the active state (Referring to Figure 6, increasing edge weights 607 in response to change in I/O load.)

	Regarding claims 5, 12, and 19, the primary reference further teaches to utilize a single path of the plurality of paths for the submission of input-output operations until a threshold value is reached (Referring to Figures 6 and 7, utilizing I/O path until congestions is reached and performing topology change.  See paragraphs 0058-0068); and to select a third path of the plurality of paths instead of the first path for the submission of one or more additional input-output operations based at least in part on the threshold value being reached and the adjusted dispatch weight of the first path (Referring to Figures 6 and 7, selecting a storage path for each host based upon the change in I/O load, comprising a plurality of paths such as a third and subsequent path.  See paragraphs 0048-0068.)

Regarding claims 6 and 13, the primary reference further teaches wherein the host device is further configured to submit along the first path one or more input-output operations having a higher priority than the input-output operation submitted along the second path based at least in part on the network congestion information (Referring to Figures 6 and 7, adaptive path selection policy computes periodic path priority based on service time and recent throughout to assign higher priorities to paths that recently delivered higher throughput or better performance. Such policies assign weights to various paths (instead of strict priorities) and send I/O requests proportional to the assigned weights (equivalent to higher priority than the I/O operation submitted along the second path based at least in part on the network congestion information as the paths have different associated priorities). Such policies are operable with highly dynamic workloads or with paths with very different performance or hop-counts.  See paragraphs 0038-0042 and 0058-0068.)

	Regarding claims 7, 14, and 20, the primary reference further teaches wherein obtaining the network congestion notification from the portion of the network comprises obtaining the network congestion notification from a component of the network, the component of the network being configured to generate the network congestion information based at least in part on the component of the network experiencing the network congestion (Referring to Figures 1, 2, 6, and 7, monitor I/O (input/output) load to determine congestion on at least one of the storage paths, the determination equivalent to a network congestion notification.  See paragraphs 0066-0068.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 24 September 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kommula et al. (US 2019/0230043 A1) – performing load balancing for multi-fabric environment in network-based computing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462